UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2562



GLENN A. CRITCHFIELD,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, Commissioner of Social Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Jerry D. Hogg, Magistrate
Judge. (CA-98-405)


Submitted:   April 28, 2000             Decided:   September 12, 2000


Before MURNAGHAN* and NIEMEYER, Circuit Judges, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don M. Stacy, Beckley, West Virginia, for Petitioner.      John M.
Sacchetti, Regional Chief Counsel, Patricia M. Smith, Deputy Chief



     *
       Judge Murnaghan participated in the consideration of this
case but died prior to the time the decision was filed.      The
decision is filed by a quorum of the panel pursuant to 28 U.S.C.
§ 46(d).
Counsel, Margaret J. Krecke, Assistant Regional Counsel, Philadel-
phia, Pennsylvania; Rebecca A. Betts, United States Attorney, Kelly
R. Curry, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     The claimant, Glenn Critchfield, appeals from the magistrate

judge's order upholding the Commissioner of Social Security's de-

nial of Critchfield's claim for disability insurance benefits.   We

have reviewed the record and the magistrate judge’s opinion and

find no reversible error.*   Accordingly, we affirm on the reasoning

of the magistrate judge.     See Critchfield v. Apfel, No. CA-98-405

(S.D.W. Va. Oct. 21, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                            AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                   2